[Cite as Betzko v. Mick, 2022-Ohio-999.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY




 CLAIR BETZKO,                                   :

        Appellant,                               :      CASE NO. CA2021-08-018

                                                 :             OPINION
     - vs -                                                     3/28/2022
                                                 :

 CHARLES MICK, et al.,                           :

        Appellees.                               :




         CIVIL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                            Case No. CVH20180307


The Behal Law Group LLC, and John M. Gonzales, for appellant.

Fischer, Evans & Robbins, Ltd., and Mark F. Fischer and James A. DeSmith, for appellees,
Teresa Bayer and Karen Francis.

Reminger Co., L.P.A., and Patrick Kasson and Thomas N. Spyker, for appellee, Charles
Mick.

        PIPER, P.J.

        {¶1}    Appellant, Clair Betzko, appeals the decision of the Fayette County Court of

Common Pleas granting summary judgment to appellees, Charles Mick, Karen Francis, and

Teresa Bayer. Betzko is the former mayor of the village of New Holland. The individual

appellees disapproved of, and questioned, Betzko's performance as mayor.               They

expressed their disapproval and criticism in a number of ways and as a result of their
                                                                             Fayette CA2021-08-018

actions, Betzko filed a civil suit against them. For the reasons detailed below, we affirm the

trial court's decision.

       {¶2}    The record reflects that Francis and Bayer had voiced concerns about the

handling of government affairs. The two frequently posted to social media and were

administrators of a Facebook group page which was often critical on a variety of issues

including public officials and the local government. Bayer also erected signs in her yard

that stated, "STOP THE CORRUPTION" and "MAKE NH GREAT AGAIN DRAIN THE

SWAMP STOP THE CORRUPTION." In addition, the defendants participated in exchanges

with an individual named Derek Myers.1 Myers is a freelance news reporter who published

an electronic forum called The Advocate. Myers was behind several critical social media

posts alleging public corruption and publishing unflattering articles in The Advocate. 2

       {¶3}    Francis and Bayer became concerned that certain public officials and law

enforcement officers had been stalking and harassing them due to their public

commentaries. They made complaints and sent letters to various agencies, including then-

Attorney General Mike DeWine. The letter to Attorney General DeWine provided a list of

general concerns in a variety of areas, such as the possibility of abuse of power, speed

traps, nepotism, inflated charges on water and sewer, intimidation, and harassment. The

record does not reveal that any action or response was made in regard to the letter.

       {¶4}    In 2018, Mick was hired as a village police officer under the supervision of

Chief Jason Lawless. Soon after starting with the department, Mick met with Francis and

Bayer in a park outside the village to "talk in general about the police force." Francis and


1. Among the many emails supplied by Betzko, one such message was an email sent by Myers to Bayer and
Francis entitled "JASON TAKEDOWN PLAN" alleging that Chief Jason Lawless has committed crimes. Bayer
forwarded the message to Francis stating "Derek sent this to me. Thoughts?"

2. Many of Myers' social media posts and emails are included as exhibits in this case to further Betzko's
claims concerning the alleged conspiracy to remove him from office, yet Myers was not named as a defendant
in the suit.

                                                  -2-
                                                                   Fayette CA2021-08-018

Bayer expressed their concerns with Betzko's leadership of the village. Francis and Bayer

also told Mick they suspected members of the police department were stalking and

harassing them.

      {¶5}   Betzko later learned of this meeting and accused Mick of violating the public

trust. Betzko also believed there was a conflict of interest because he had personally filed

charges against Bayer for intimidating a public servant and thought Mick should have gotten

a "third-party opinion on it." The "it" was evidently whether Mick should have talked with

Francis and Bayer to begin with.

      {¶6}   Following the meeting at the park, another woman, Brenda Landman

organized a meeting with Mick at the police department. This meeting involved charges

against an individual that she no longer wanted to pursue. When Betzko learned about the

meeting with Landman, he called Mick instructing him to conclude the interview. Mick

stopped the interview but claimed his discussion with Landman was over anyway. Betzko

later testified that he believed it was improper for a police officer to meet with Landman

alone and viewed the interview as another example of Mick being insubordinate and

violating the public trust. The record does not clearly establish in what manner the public

trust was being violated.

      {¶7}   During this period of time, Chief Lawless resigned his position and left the

state. The record suggests that the relationship between Mick and Betzko had become

irreparably damaged.    In a meeting with the new police chief, David Conrad, Betzko

expressed the need to investigate Mick based on the interview he had with Landman and

the meeting with Francis and Bayer. Betzko decided to fire Mick from the police force, but

stopped short of informing him of his dismissal.

      {¶8}   Meanwhile, Mick began an investigation into Betzko's conduct. Mick believed

that Betzko had obstructed his investigation by requesting that he stop interviewing

                                            -3-
                                                                                Fayette CA2021-08-018

Landman. Adding to Mick's suspicion of Betzko, Mick believed there was evidence that

Betzko had committed forgery. The document in question was a SF400 form that contained

the signature of Chief Lawless.3 As Mick stated in his deposition, he was suspicious of the

signature because he knew that Chief Lawless was out of state and therefore believed that

Betzko had signed Lawless' name to the document.

       {¶9}    Mick obtained a search warrant for the village office to search for "[a]ny

records, ledgers, or documents" related to the alleged forgery. On July 23, 2018, Mick

served Betzko with criminal charges for felony forgery and misdemeanor obstruction at a

city council meeting.       Those charges were later dismissed by the Pickaway County

Prosecutor.

       {¶10} On November 27, 2018, Bayer filed a malfeasance complaint against Betzko.

The complaint contained the signatures of Bayer and nine other electors of the village of

New Holland. The complaint, among other things, alleged that Betzko's son had improperly

changed the speed limit signs without prior approval from the Ohio Department of

Transportation. The complaint also referenced the criminal charges brought by Mick and

alleged that Betzko was "guilty of malfeasance in office." The complaint was eventually

dismissed.

       {¶11} On October 16, 2018, Betzko filed a civil complaint which he later amended

on January 15, 2019. Betzko alleged that Mick's conduct in filing criminal charges against

him amounted to malicious prosecution and abuse of process. He also alleged Bayer

committed malicious prosecution and abuse of process when she joined with the other nine

citizens in filing the malfeasance complaint filed against him. Betzko alleged that Francis,

Bayer, and Mick had defamed him, placed him in a false light, and were engaged in a civil



3. A SF400 form is a document entitled "Notice of Peace Officer Appointment."


                                                  -4-
                                                                    Fayette CA2021-08-018

conspiracy. Betzko requested both actual damages and punitive damages in excess of

$350,000.    The parties exchanged discovery and appeared for depositions.             Each

defendant then moved for summary judgment. Following review, the trial court granted

summary judgment in favor of the defendants. Betzko now appeals, raising a single

assignment of error for review:

      {¶12} THE TRIAL COURT ERRED BY GRANTING DEFENDANTS' MOTIONS

FOR SUMMARY JUDGMENT.

      {¶13} In his sole assignment of error, Betzko argues the trial court erred by granting

summary judgment in favor of the defendants. This court reviews summary judgment

decisions de novo, which means we review the trial court's judgment independently and

without deference to the trial court's determinations, using the same standard in our review

that the trial court should have employed. Ludwigsen v. Lakeside Plaza, L.L.C., 12th Dist.

Madison No. CA2014-03-008, 2014-Ohio-5493, ¶ 8. Pursuant to Civ.R. 56(C), summary

judgment is appropriate when (1) there is no genuine issue of any material fact, (2) the

moving party is entitled to judgment as a matter of law, and (3) the evidence submitted can

only lead reasonable minds to a conclusion which is adverse to the nonmoving party. Zivich

v. Mentor Soccer Club, Inc., 82 Ohio St.3d 367, 369-70 (1998).

      {¶14} The moving party bears the initial burden of demonstrating the absence of a

genuine issue of material fact. Robinson v. Cameron, 12th Dist. Butler No. CA2014-09-

191, 2015-Ohio-1486, ¶ 9. Once this burden is met, the nonmoving party has a reciprocal

burden to set forth specific facts showing there is some genuine issue of material fact which

remains for the trier of fact to resolve. Id. In determining whether a genuine issue of

material fact exists, the evidence must be construed in favor of the nonmoving party.

Vanderbilt v. Pier 27, L.L.C., 12th Dist. Butler No. CA2013-02-029, 2013-Ohio-5205, ¶ 8.

      {¶15} As previously mentioned, Betzko brought claims for: (1) defamation, (2)

                                            -5-
                                                                    Fayette CA2021-08-018

malicious prosecution, (3) false light, (4) abuse of process, and (5) civil conspiracy. In

granting summary judgment, the trial court found that Betzko's claims for malicious

prosecution and abuse of process were without merit because they were commenced with

probable cause and the statements made in connection with those proceedings were not

defamatory. The trial court further found that the statements made by the defendants may

be characterized as honest opinions or extreme distortions of fact that did not rise to the

level of actionable tortious conduct. The trial court then granted summary judgment in favor

of the defendants on all claims. After a de novo review of the record, and applying the

applicable law, we find the trial court did not err when it granted summary judgment to the

defendants.

                                        Defamation

      {¶16} "Defamation is a false publication that injures a person's reputation." Ebbing

v. Stewart, 12th Dist. Butler No. CA2016-05-085, 2016-Ohio-7645, ¶ 12; Jackson v.

Columbus, 117 Ohio St.3d 328, 2008-Ohio-1041, ¶ 9; Welling v. Weinfeld, 113 Ohio St.3d

464, 2007-Ohio-2451, ¶ 53 ("publication" for defamation purposes is a word of art, which

includes any communication by the defendant to a third person).

      {¶17} There is no dispute for purposes of summary judgment that Betzko was a

public official. See Becker v. Internatl. Assn. of Firefighters Local 4207, 12th Dist. Warren

No. CA2010-03-029, 2010-Ohio-3467, ¶ 10. Statements made about public officials are

constitutionally protected when the statements concern anything that may touch on an

official's fitness for office. Burns v. Rice, 10th Dist. Franklin No. 03AP-717, 2004-Ohio-

3228, ¶ 20, citing Soke v. Plain Dealer, 69 Ohio St.3d 395, 397(1994).

      {¶18} Under the standard enunciated in New York Times Co. v. Sullivan, 376 U.S.

254, 279-280, 84 S.Ct. 710 (1964), a public official may not recover damages for a

defamatory falsehood relating to his official conduct unless he proves that the statement

                                            -6-
                                                                     Fayette CA2021-08-018

was made with "actual malice," that is, with knowledge that it was false or with reckless

disregard of whether it was false. Perez v. Scripps-Howard Broadcasting Co., 35 Ohio

St.3d 215, 218 (1988) (law of Ohio and federal law are in accord on these principles).

Additionally, proof of actual malice must be clear and convincing. Becker at ¶ 11, citing

Gertz v. Robert Welch, Inc., 418 U.S. 323, 342, 94 S.Ct. 2997 (1974).

      {¶19} In the matter sub judice, Betzko presented no evidence of actual malice. In

his appellate brief, Betzko cites 25 statements that were either made by the defendants or

a "John Doe." Some of these statements were made on social media while others were

made in email correspondence. Betzko argues that each statement made by an individual

defendant should be imputed to all other defendants because Betzko alleges they were

involved jointly in a combined conspiracy to ruin his reputation. In his complaint Betzko

stated that "Mick's actions along with Defendants Francis, Bayer and John Doe's actions

were intentional, preplanned, with a malicious purpose, in bad faith, wanton, reckless and

defamatory."

      {¶20} Contrary to Betzko's claims otherwise, his claims must fail as a matter of law.

The record contains a number of examples of name-calling and general incivility, but

nothing that gives rise to an actionable claim in tort. See, e.g., Soke v. The Plain Dealer,

69 Ohio St.3d 395, 397 (1994) (statements made about public officials are constitutionally

protected when the statements concern "anything which might touch on an official's fitness

for office"). As the supreme court has stated:

               [L]iability clearly does not extend to mere insults, indignities,
               threats, annoyances, petty oppressions, or other trivialities. The
               rough edges of our society are still in need of a good deal of
               filing down, and in the meantime plaintiffs must necessarily be
               expected and required to be hardened to a certain amount of
               rough language, and to occasional acts that are definitely
               inconsiderate and unkind. There is no occasion for the law to
               intervene in every case where some one's feelings are hurt.
               There must still be freedom to express an unflattering opinion,

                                             -7-
                                                                            Fayette CA2021-08-018

               and some safety valve must be left through which irascible
               tempers may blow off relatively harmless steam.

Yeager v. Local Union 20, Teamsters, 6 Ohio St.3d 369, 375 (1983) (overruled on other

grounds). We have reviewed the statements made by the defendants in their criticism of

Betzko and, while many of the statements can clearly be characterized as inconsiderate,

unkind, or rude, we find no evidence such statements were made with actual malice. 4 We

further agree with the trial court's characterization of the statements as involving instances

of honest opinions or extreme distortions of fact. Uninformed opinions like narrow-minded

opinions are not actionable otherwise society would see its legal system congested with

civil litigation. Accordingly, we find the trial court did not err by granting summary judgment

on Betzko's claims for defamation.

                                       Malicious Prosecution

       {¶21} To establish a claim for malicious prosecution, the plaintiff must prove (1)

malice in initiating or continuing the prosecution, (2) lack of probable cause, and (3)

termination of the prosecution in favor of the accused. Frazier v. Clinton Cty. Sheriff's

Office, 12th Dist. Clinton No. CA2008-04-015, 2008-Ohio-6064, ¶ 14. The core of any

action for malicious prosecution is lack of probable cause. Barnes v. Meijer Dept. Store,

12th Dist. Butler No. CA200309-246, 2004-Ohio-1716, ¶ 13. If the plaintiff cannot show

lack of probable cause, the claim for malicious prosecution fails as a matter of law. Frazier

at ¶ 14.

       {¶22} Probable cause exists when there is sufficient information, derived from

personal knowledge or from a trustworthy source, which would lead a prudent person to

believe the accused committed an offense. Id. Whether the accused actually committed




4. We note that many of the comments attributed to the defendants come from a group Facebook page called
"New Holland Ohio Let's Chat" community.

                                                 -8-
                                                                        Fayette CA2021-08-018

an offense is not pertinent to a probable cause determination. Barnes at ¶ 13. A court

reviews the totality of facts and surrounding circumstances to determine whether probable

cause exists. State v. Gagaris, 12th Dist. Butler No. CA2007-06-142, 2008-Ohio-5418, ¶

13.

       {¶23} In Betzko's complaint, he alleged that the charges Mick filed against him for

obstruction and forgery were not supported by probable cause and were frivolous. He also

alleged that Bayer's malfeasance complaint was malicious and was "using the court system

as her tool."

       {¶24} Once again, we find Betzko's claims must fail as a matter of law. Betzko failed

to provide any evidence, much less clear and convincing evidence, that Mick made any

statements or engaged in any act with malice. Although the charges filed by Mick were

ultimately dismissed, such a result is not pertinent to a determination of probable cause.

       {¶25} In this case, Mick had probable cause to charge Betzko with obstructing his

investigation concerning Landman and for forgery concerning the SF400 document.

Although facts later came to light that ultimately resulted in the dismissal of the charges, we

find that Mick's actions were commenced with probable cause.

       {¶26} We further find that Bayer's participation in the statutory malfeasance

complaint does not constitute malice and therefore is not actionable. While Betzko may

believe that Mick and Bayer treated him unfairly, we find there was no actionable tortious

activity to support a claim for malicious prosecution.

                                           False Light

       {¶27} In Ohio, one who places another before the public in a false light is subject to

liability to the other for invasion of privacy if (a) the false light in which the other was placed

would be highly offensive to a reasonable person and (b) the person publicizing the falsity

had knowledge of the falsity, or acted in reckless disregard as to the falsity of the publicized

                                               -9-
                                                                  Fayette CA2021-08-018

matter, and the false light in which the other would be placed. See Welling, 2007-Ohio-

2451 at syllabus. "Publicity" means that the matter is made public, by communicating it to

the public at large, or that the matter was communicated to so many persons that the matter

must be regarded as substantially certain to become one of public knowledge. Id. at ¶ 53.

      {¶28} Betzko presents limited argument on this claim, arguing in his appellate brief

that "[r]eview of the documents in the record reveal the extent of the conspiracy to defame

[Betzko] and place him in false light."   We find that argument to be unpersuasive. The

defendants were certainly critical of Betzko's fitness to serve as mayor and made unkind

and rude comments directed towards him and the way in which the village was governed,

yet none of the statements are actionable in tort. The defendants' hyperbole, in this

instance, does not rise to the level of false light as a matter of law. See, e.g., Mann v.

Cincinnati Enquirer, 1st Dist. Hamilton No. C-090747, 2010-Ohio-3963, ¶ 23.

                                     Abuse of Process

      {¶29} The three elements for abuse of process are "(1) that a legal proceeding has

been set in motion in proper form and with probable cause, (2) that the proceeding has

been perverted to attempt to accomplish an ulterior purpose for which it was not designed,

and (3) that direct damage has resulted from the wrongful use of process." Mansour v.

Croushore, 194 Ohio App.3d 819, 2011-Ohio-3342, ¶ 10 (12th Dist.). There is no liability

for abuse of process, however, where the defendant has done nothing more than carry out

a process to its authorized conclusions.       Id.   In other words, "[a]buse of process

encompasses cases where 'legal procedure has been set in motion in proper form, with

probable cause, and even with ultimate success, but nevertheless has been perverted to

accomplish an ulterior purpose for which it was not designed.'" Id., quoting Yaklevich v.

Kemp, Schaeffer & Rowe Co., 68 Ohio St.3d 294, 297 (1994).

      {¶30} Similar to his claim for malicious prosecution, Betzko argues that the charges

                                           - 10 -
                                                                    Fayette CA2021-08-018

Mick filed against him were an abuse of process. He also alleges that Bayer's actions in

filing the malfeasance complaint was an abuse of process. Betzko argues that both charges

were filed to accomplish the ulterior purpose of having him resign from his position as

mayor.

      {¶31} Upon reviewing the record, we find there is no genuine issue of material fact

concerning Betzko's claims for abuse of process. Initially, we note that Betzko failed to

assert that the proceedings were supported by probable cause in his complaint. To the

stark contrary, Betzko specifically argued that Mick acted without probable cause.

Moreover, there are no damages resulting from any alleged wrongdoing. As noted above,

the criminal charges against Betzko were dismissed following review by the prosecutor's

office and Bayer's malfeasance complaint was likewise dismissed. Despite suppositions

and conclusory allegations, Betzko fails to establish a genuine issue of material fact

concerning his claims of abuse of process.

                                      Civil Conspiracy

      {¶32} A civil conspiracy is a "malicious combination of two or more persons to injure

another person or property, in a way not competent for one alone, resulting in actual

damages." Mohme v. Deaton, 12th Dist. Warren No. CA2005-12-133, 2006-Ohio-7042, ¶

36. Exchanges on a Facebook page of persons in agreement of critical disapproval does

not create a tort of civil conspiracy. An action for civil conspiracy cannot be maintained

unless an underlying unlawful act is committed. Wells Fargo Bank v. Smith, 12th Dist.

Brown No. CA2012-04-006, 2013-Ohio-855, ¶ 53.

      {¶33} We have held that the trial court correctly granted summary judgment in favor

of the defendants on the claims discussed previously. Without an underlying tort, Betzko

cannot establish a claim for civil conspiracy. Id. at ¶ 54. Consequently, the trial court did

not err in granting summary judgment in favor of the defendants on the civil conspiracy

                                           - 11 -
                                                                      Fayette CA2021-08-018

claim.

         {¶34} Having reviewed Betzko's claims, we find the trial court did not err in granting

summary judgment to the defendants. Accordingly, Betzko's sole assignment of error is

without merit.

         {¶35} Judgment affirmed.


         HENDRICKSON, J., concurs.

         BYRNE, J., concurs separately.


         BYRNE, J., concurring separately.

         {¶36} I concur with the court's opinion, which goes into detail about the elements of

Betzko's various claims and applicable case law in explaining why the trial court did not err

when it granted summary judgment. I write separately, however, to take a step back to look

at the bigger picture. This case serves as an important reminder of why the guarantees of

the right to free speech found in the First Amendment to the United States Constitution and

Article I, Section 11 of the Ohio Constitution are so important.

         {¶37} I do not doubt that Betzko was angered, distressed, and embarrassed by

many of the negative comments made about him by the defendants. But Betzko, like the

judges of this court, was elected. When a citizen decides to run for public office, he or she

is choosing to serve the public, which necessarily involves being open to public criticism.

Some of that criticism may be inaccurate, uncivil, or mean-spirited, or may be based on

what the criticized person views as "misinformation." In the social media era, many are

more likely to shoot off a quick, sharp jab, which may or may not be well-informed, than to

take the time to construct a well-reasoned argument. But whether the criticism that public

officials face is inaccurate, uncivil, mean-spirited, or "misinformed" is beside the point, from

a constitutional perspective. Criticism of elected officials is still protected speech. First

                                             - 12 -
                                                                       Fayette CA2021-08-018

Amendment to the U.S. Constitution; Ohio Constitution, Article I, Section 11.

       {¶38} "Political speech, of course, is 'at the core of what the First Amendment is

designed to protect." Morse v. Frederick, 551 U.S. 393, 403, 127 S.Ct. 2618 (2007), quoting

Virginia v. Black, 538 U.S. 343, 365, 123 S.Ct. 1536 (2003). "Speech is an essential

mechanism of democracy, for it is the means to hold officials accountable to the people."

Citizens United v. Fed. Election Comm., 558 U.S. 310, 339, 130 S.Ct. 876 (2010). A

democratic republic cannot operate as it should, and the fundamental rights of individuals

cannot be protected, if harsh criticisms of public officials are subject to policing by the courts

each time a public official disagrees with that criticism. The same is true in a small village

like New Holland, where Betzko was mayor.

       {¶39} This is not to say that Betzko had no opportunity for relief. After all, as noted

in the court's opinion, even a public official like Betzko may win a defamation claim if the

official can show that the defendant acted with "actual malice," as required by New York

Times Co. v. Sullivan, 376 U.S. 254, 279-80, 84 S.Ct. 710 (1964) (holding that the First

Amendment "prohibits a public official from recovering damages for a defamatory falsehood

relating to his official conduct unless he proves that the statement was made with 'actual

malice'—that is, with knowledge that it was false or with reckless disregard of whether it

was false or not"). Betzko did not provide evidence of actual malice.

       {¶40} All freedoms have costs. One of the costs of the First Amendment and Article

I, Section 11 of the Ohio Constitution is that sometimes people will say things that are

unpleasant, and maybe even wrong, and there is no redress for the offended party. This is

a cost worth paying.




                                              - 13 -